In the United States Court of Federal Claims
                                      No. 21-1826C

                               (Filed: September 14, 2021)

                              (NOT FOR PUBLICATION)

                                                )
 TY’ESHA S. HARRIS,                             )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )
                                                )
 THE UNITED STATES,                             )
                                                )
                       Defendant.               )

                                          ORDER

        On September 9, 2021, Plaintiff, Ty’esha S. Harris, filed a complaint against
Defendant, the United States, in this Court. ECF No. 1. Having fully reviewed the
allegations in her latest compliant, the Court finds that the instant complaint is
substantially identical to Ms. Harris’s previously filed complaint, which this Court
dismissed sua sponte for lack of subject matter jurisdiction. Harris v. United States, No.
21-1409, 2021 WL 2853165 (Fed. Cl. July 7, 2021). While the Court appreciates that
Plaintiff included in this complaint more factual details (and attached additional
documents), the central premise of the complaint is the same as the one the Court
already dismissed and suffers from all the same defects. As it would be unnecessary
and duplicative to reconsider the allegations raised in Ms. Harris’s instant complaint
(besides for the claims being fantastical, if not patently frivolous, see Harris, 2021 WL
2853165 at *3), the Court will not “permit yet another bite at the apple.” Colter v. United
States, 2020 WL 1164802, *4 (Fed. Cl. Mar. 10, 2020).

    Accordingly, the Court DISMISSES Plaintiff’s complaint. The Clerk shall enter
JUDGMENT for the government.

       IT IS SO ORDERED.
                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge